DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims.  Support for the amended claims is found in the original filing; no new matter is presented.
After further search and consideration allowable subject matter has been identified.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alina Khankin PhD on 2/4/2022 and 2/7/2022 confirmed by e-mail.


    PNG
    media_image1.png
    716
    845
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    221
    847
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    64
    249
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    107
    837
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 26, 28-31 and 38 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance:   The closest prior art includes 
Ladiwala (US 9,102,709) discloses regenerating a chromatography resin with urea however it does not teach using the claimed alcohol and in fact teaches away from same.    Reichl (US 5,633,349) teaches inactivating viruses and other infection agents in biological material by treating with a chaotropic agents such as urea for 18 hours (Abstract) The urea is 6-8 Molar and is contacted for 18 hours (C1 L1-10) 8-10 % ethanol is added to the material (C8 L2-4)  Reichel does not teach the claimed benzyl alcohol and does not teach the claimed spore forming bacteria, gram positive bacteria etc. of the instant claims and the chromatography column therein may not be suitable for such use and does not teach the reduction of spore forming bacteria by at least 2 log10 or reduction of gram positive bacteria by at least 5 log 10 etc.  WO01/27623 teaches regeneration of a chromatography resin membrane comprising washing (i.e. contacting) with 6 M urea and 30 % ethanol and 16.9 % ethanol (Table 1 and table 8)  WO 01/27623 does not teach the claimed benzyl alcohol and does not teach the claimed spore forming bacteria, gram positive bacteria etc. of the instant claims and the chromatography column therein may not be suitable for such use and does not teach the reduction of spore forming bacteria by at least 2 log10 or reduction of gram positive bacteria by at least 5 log 10 etc. and may not be suitable for such use. Coilpan et al (US 6,383,393) discloses purification and separation of nucleic acid mixtures by chromatography and purification (Abstract)   Coilpan does not teach the claimed benzyl alcohol and does not teach the claimed spore forming bacteria, gram positive bacteria etc. of the instant claims and the chromatography column therein may not be suitable for such use and does not teach the reduction of spore forming bacteria by at least 2 log10 or reduction of gram positive bacteria by at least 5 log 10 etc.  It would not be obvious nor is there motivation to change the teachings of these references to encompass that of the instant invention.
  The prior art does not teach or fairly suggest the claimed method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1759